
	
		III
		111th CONGRESS
		1st Session
		S. RES. 287
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2009
			Mr. Brown submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring the 25th anniversary of the
		  enactment of the Drug Price Competition and Patent Term Restoration Act of 1984
		  (the Hatch-Waxman Act).
	
	
		Whereas, on September 24, 1984, the Drug Price Competition
			 and Patent Term Restoration Act of 1984 (Public Law 98–417; 98 Stat. 1585),
			 commonly known as the Hatch-Waxman Act, was signed into law by President Ronald
			 Reagan, at which time President Reagan indicated that generic drugs might save
			 American consumers $1,000,000,000 over the next 10 years;
		Whereas this landmark law created the regulatory mechanism
			 under which the Food and Drug Administration approves safe and affordable
			 generic drugs;
		Whereas each year for the past quarter century, the
			 generic pharmaceutical industry has delivered billions of dollars in savings on
			 the purchase of prescription drugs, far exceeding the original estimate;
		Whereas a May 2009 report showed that during the preceding
			 10-year period, the use of generic drugs has saved the American health care
			 system more than $734,000,000,000, with the most-recent annual average
			 exceeding $121,000,000,000;
		Whereas generic drugs accounted for more than 72 percent
			 of all prescription drugs dispensed, yet accounted for only 17 percent of the
			 spending on all prescription drugs, a differential that reflects the
			 dramatically lower prices paid for generic drugs, which not only reduces
			 consumer and taxpayer spending but also increases patient access to needed
			 medicines; and
		Whereas while the Hatch-Waxman Act does not have an
			 explicit pathway for approval by the Food and Drug Administration of
			 lower-priced versions of cutting-edge biologic medicines, which account for a
			 rapidly growing portion of prescription medicine spending, the Act does provide
			 a solid framework for such a pathway: Now, therefore, be it
		
	
		That it is the sense of Senate
			 that—
			(1)enactment of the
			 Hatch-Waxman Act (Public Law 98–417; 98 Stat. 1585) in 1984 served to create
			 the modern generic pharmaceutical industry, which has provided consumers with
			 access to affordable drugs, yielding significant health and economic benefits
			 for the Nation’s health care system;
			(2)Senator Orrin
			 Hatch and Representative Henry Waxman deserve the Nation’s gratitude for
			 authoring and championing this landmark bipartisan legislation; and
			(3)Congress should
			 build on the work of these dedicated policymakers and enact legislation to
			 create a pathway for approval by the Food and Drug Administration of safe and
			 affordable generic versions of biologic medicines.
			
